      Case: 1:19-cv-00457 Document #: 3 Filed: 01/22/19 Page 1 of 16 PageID #:7



                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

MILITA BARBARA DOLAN,
on behalf of herself and all
others similarly situated,

                         Plaintiff,                    Civil Action No. 1:19-cv-00457

                   v.

JETBLUE AIRWAYS CORPORATION,                           Related to Case No. 0:18-cv-62193-RNS,
                                                       currently pending in the U.S. District
                         Defendant.                    Court for the Southern District of Florida


               MEMORANDUM OF LAW IN SUPPORT OF NON-PARTY
           UNITED AIRLINES’ MOTION TO QUASH DEPOSITION SUBPOENA

       Pursuant to Federal Rules of Civil Procedure 45(d)(3) and 26(b)(2), Movant United

Airlines, Inc. (“United”) respectfully moves to quash a subpoena for corporate representative

deposition (the “Subpoena”) served on United by Plaintiff in the case styled as Milita Barbara

Dolan v. JetBlue Airways Corp., Case No. 0:18-cv-62193-RNS (S.D. Fla.) (the “JetBlue Suit”). 1

       The Subpoena presents a transparent attempt by Plaintiff’s counsel, Leon Cosgrove, to

circumvent the discovery stay imposed by Judge Alonso in a separate lawsuit brought against

United by Leon Cosgrove in this District. 2 Indeed, another court has already determined that a

similar discovery subpoena by Leon Cosgrove in the JetBlue Suit was issued for an “improper

purpose.” See Order, Dolan v. JetBlue Airways Corp., No. 4:18-MC-023-A, Dkt. 11 (N.D. Tex.

Nov. 15, 2018), attached as Exhibit C. Plaintiff can obtain the information she seeks in the



       1
       A true and correct copy of the Subpoena is attached hereto as Exhibit A. The Amended
Complaint in the JetBlue Suit is attached as Exhibit B.
       2
          The same Plaintiff’s counsel have also sued Delta Air Lines in a case styled as Donoff v.
Delta Air Lines, Inc., Case No. 9:18-cv-81258-DMM (S.D. Fla.) (the “Delta Suit”) and American
Airlines, in a case styled as Zamber v. Am. Airlines, Inc., Case No. 1:16-cv-23901-JEM (S.D. Fla.).
                                                -1-
      Case: 1:19-cv-00457 Document #: 3 Filed: 01/22/19 Page 2 of 16 PageID #:8



Subpoena (to the extent relevant to Plaintiff’s claims against JetBlue) through discovery from

JetBlue in the JetBlue Suit. To the extent Plaintiff seeks information regarding United’s travel

insurance-related knowledge, practices, and competitive strategies, that discovery is not relevant

to Plaintiff’s claims against JetBlue. There is no need in the JetBlue Suit for testimony by United,

a non-party. Finally, Plaintiff’s Subpoena would require United to disclose commercially sensitive

information to United’s competitor, JetBlue, and – based on Plaintiff’s counsel’s articulated

position that discovery materials designated as confidential in the JetBlue Suit may be publicly

filed – to the public. The Court should quash the Subpoena.

                                  FACTUAL BACKGROUND

       A.      The Flores v. United Suit and Judge Alonso’s Discovery Stay.

       Plaintiff’s counsel in the JetBlue Suit, Leon Cosgrove, also represent an airline passenger

in a suit against United currently pending before Judge Alonso in this District and styled as Patricia

Flores v. United Airlines, Inc., Case No. 1:18-cv-06571 (N.D. Ill.) (the “Flores Suit”). The Flores

Suit challenges United’s marketing of travel insurance on its website. Specifically, the Flores Suit

plaintiff alleges that United’s alleged conduct of receiving compensation from its travel insurance

partner violates certain state and federal laws.

       On November 13, 2018, after hearing argument from the parties, Judge Alonso stayed all

discovery in the Flores Suit other than the parties’ obligation to comply with the requirements of

the Northern District of Illinois’ Mandatory Initial Discovery Pilot Project (the “MIDP”). See

Minute Entry, Flores, Dkt. 13 (N.D. Ill. Nov. 13, 2018) (“Discovery is stayed.”). Shortly

thereafter, on December 1, 2018, the Northern District of Illinois amended the Standing Order

governing the MIDP to provide that a defendant is no longer required to file an answer while its

motion to dismiss is pending, and that, accordingly, the MIDP initial disclosure deadline is not



                                                   -2-
      Case: 1:19-cv-00457 Document #: 3 Filed: 01/22/19 Page 3 of 16 PageID #:9



triggered during the pendency of a motion to dismiss. See MIDP Standing Order, available online

at https://www.ilnd.uscourts.gov/_assets/_documents/MIDP%20Standing%20Order%20Dec011

8.pdf, § A(3)-(4). 3

        On December 18, 2018, United moved to dismiss the original Complaint in the Flores Suit.

Motion to Dismiss, Flores, Dkt. 15 (N.D. Ill. Dec. 18, 2018). In accordance with the Amended

MIDP Standing Order, United did not answer the Complaint at that time, and the MIDP disclosure

obligations were accordingly not triggered. See Minute Entry Order, Doe v. Univ. of Chi., No.

1:18-cv-07429, Dkt. 19 (N.D. Ill. Dec. 26, 2018) (in case filed before December 1, 2018, where

answer was due after MIDP amendment, ordering that defendant need not answer the complaint

while its Rule 12(b)(6) motion was pending). On January 8, 2019 – the 21st day after the filing of

United’s motion – Flores filed a First Amended Class Action Complaint.             First Amended

Complaint, Flores, Dkt. 23 (N.D. Ill. Jan. 8, 2019). United’s response to that pleading is due to be

filed on February 15, 2019, and United intends to again move to dismiss. Minute Entry, Flores,

Dkt. 26 (N.D. Ill. Jan. 15, 2019) (United’s motion to dismiss is due February 15, 2019). Under the

Amended MIDP Standing Order, the deadline for the parties to exchange MIDP initial disclosures

will therefore not occur until after Judge Alonso rules on United’s motion to dismiss and (if

necessary) United answers the Amended Complaint. In the meantime, under Judge Alonso’s

November 13, 2018 Order and the Amended MIDP Standing Order, the parties in the Flores Suit

are prohibited from engaging in discovery while Judge Alonso considers whether the plaintiff can

state a viable claim against United on an individual or class-wide basis.




        3
         The District amended the MIDP because it recognized that “the early-answer requirement
of the MIDP imposed unnecessary costs on parties who ultimately succeed on Rule 12 motions.”
See https://www.ilnd.uscourts.gov/_assets/_documents/MIDP%20Changes%20Effective%2012-
1-18.pdf
                                                -3-
     Case: 1:19-cv-00457 Document #: 3 Filed: 01/22/19 Page 4 of 16 PageID #:10



       B.      The JetBlue Suit.

       Plaintiff in the JetBlue Suit is represented by the same Leon Cosgrove attorneys who

represent the plaintiff in the Flores Suit. The JetBlue Suit, similar to the Flores Suit, challenges

JetBlue’s marketing of travel insurance on its website. Plaintiff in the JetBlue Suit asserts claims

for violation of the Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”), unjust

enrichment, and violations of the Racketeer Influenced and Corrupt Organizations Act (“RICO”).

The JetBlue Suit does not contain any allegations against United, nor does it even mention United.

See generally Ex. B. JetBlue has moved to dismiss Plaintiff’s claims, arguing that each of

Plaintiff’s claims is preempted by the Airline Deregulation Act, 49 U.S.C. § 41713(b)(1), or by

the McCarran-Ferguson Act, 15 U.S.C. §§ 1011-1015, and that Plaintiff fails to state any viable

claim for relief under Florida and federal law. See Motion to Dismiss, Dolan, Dkt. 32 (S.D. Fla.

Dec. 18, 2018). JetBlue’s motion to dismiss remains pending.

       Further, days before Plaintiff served the Subpoena on United, JetBlue moved to stay

discovery in the JetBlue Suit pending a ruling on its motion to dismiss. Motion to Stay Discovery,

Dolan, Dkt. 35 (S.D. Fla. Dec. 29, 2018). JetBlue sought the stay because Plaintiff had “flooded”

more than 15 non-parties, including “14 different state insurance departments,” with “burdensome,

intrusive and/or irrelevant discovery.” Id. at 1. JetBlue’s motion to stay likewise remains pending.

       C.      The Subpoena.

       Plaintiff served the Subpoena on United on January 9, 2019, without any prior

communication with United or its counsel about her intent to serve a subpoena. The Subpoena

demands that United designate one or more corporate representatives pursuant to Federal Rule of

Civil Procedure 30(b)(6) to testify on the following topics:




                                                -4-
       Case: 1:19-cv-00457 Document #: 3 Filed: 01/22/19 Page 5 of 16 PageID #:11



        (1)      United Airlines’ participation in or attendance at conferences, meetings, or other
                 gatherings sponsored by Allianz related in any manner to travel insurance and
                 attended by representatives of JetBlue or any other travel provider.

        (2)      The uniformity or differences in pricing to consumers for the Allianz insurance
                 made available for sale on the website of JetBlue in comparison to the Allianz travel
                 insurance policies made available for sale on United Airlines’ website.

        (3)      All ways in which United Airlines competes with JetBlue related to the sale of
                 travel insurance policies on [United’s] website.

Ex. A. at 3-4.

                                            ARGUMENT

  I.    The Court Should Quash the Subpoena Under Rule 45(d)(3)(B).
        A court “must quash or modify a subpoena that . . . subjects a person to undue burden.”

Fed. R. Civ. P. 45(d)(3)(A)(iv) (emphasis supplied). 4 This provision is mandatory: once the

subpoenaed party demonstrates undue burden, the court is required to quash or modify the

subpoena. Uppal v. Rosalind Franklin Univ. of Med. & Sci., 124 F. Supp. 3d 811, 813 (N.D. Ill.

2015) (recognizing that the “textually mandatory requirement” in Rule 45(d)(3)(A)(iv) differs

from the discretionary language in Rule 26(c)). To determine whether a subpoena imposes an

“undue burden,” courts consider (1) the subpoenaed person’s status as a non-party; (2) the

relevance of the discovery sought; (3) the subpoenaing party’s need for the information sought;

(4) the breadth of the request; and (5) the burden imposed. Earthy, LLC v. BB&HC, LLC, No. 16

CV 4934, 2017 WL 4512761, at *3 (N.D. Ill. Oct. 10, 2017). All these factors demonstrate that

the Subpoena imposes an “undue burden” on United and “must” be quashed.




        4
         This Motion is properly filed in “the court for the district where compliance is required.”
Fed. R. Civ. P. 45(d)(3)(A); Ex. A (requiring compliance in Chicago, Illinois). Further, this
Motion is “timely” because it is filed before January 28, 2019, the Subpoena’s date of compliance.
Ex. A; see Woodard v. Victory Records, Inc., No. 14 CV 1887, 2014 WL 2118799, at *4 (N.D. Ill.
May 21, 2014) (“[C]ourts in this district have previously held that a motion to quash is timely
when made at or before the time of compliance.”).
                                                  -5-
     Case: 1:19-cv-00457 Document #: 3 Filed: 01/22/19 Page 6 of 16 PageID #:12



       A.      As a Non-Party, United is Entitled to Greater Protection Than Parties.

       Courts in this District have repeatedly recognized and emphasized that non-parties are

entitled to greater protection in discovery than parties. See, e.g., Uppal, 124 F. Supp. 3d at 813

(“[C]oncern for the unwanted burden thrust upon non-parties is a factor entitled to special weight

in evaluating the balance of competing needs.”) (emphasis in original); Earthy, 2017 WL 4512761,

at *2 (recognizing that “th[e] court owes a greater duty of protection” to non-parties in discovery);

Martinez v. City of Chi., No. 14 C 369, 2014 WL 5529644, at *2 (N.D. Ill. Nov. 3, 2014)

(recognizing “the solicitude accorded non-parties under Rule 45”). United is not a party to the

JetBlue Suit, and therefore has “a different set of expectations” regarding discovery in that case

than the parties do. Uppal, 124 F. Supp. 3d at 813.

       Moreover, United is a party in a different lawsuit in which the plaintiff is represented by

Plaintiff’s counsel. That fact raises additional concerns about the motivations of Plaintiff (or, more

accurately, her counsel) that weigh in favor of protecting United as a non-party in the JetBlue Suit.

See Culver v. City of Milwaukee, 277 F.3d 908, 913 (7th Cir. 2002) (“All [the plaintiff’s] moves

in this suit were almost certainly the lawyer’s. Realistically, functionally, and practically, she is

the class representative, not he. ‘Experience teaches that it is counsel for the class representative

and not the named parties, who direct and manage these actions. Every experienced federal judge

knows that any statements to the contrary [are] sheer sophistry.’”) (citation omitted). Plaintiff’s

counsel may not use discovery in the JetBlue Suit to attempt to develop facts to use against United

in the Flores Suit, particularly when discovery in the Flores Suit has been stayed. See Openheimer

Fund, Inc. v. Sanders, 437 U.S. 340, 353 n.17 (1978) (“[W]hen the purpose of a discovery request

is to gather information for use in proceedings other than the pending suit, discovery is properly

denied.”); Rosales v. The Placers, Ltd., No. 09 C 1706, 2011 WL 846082, at *5 (N.D. Ill. Mar. 8,

2011) (quashing “improper” subpoena that sought to gather discovery for potential claims against
                                                 -6-
     Case: 1:19-cv-00457 Document #: 3 Filed: 01/22/19 Page 7 of 16 PageID #:13



non-party); CouponCabin, LLC v. Savings.com, Inc., CAUSE No.: 2:14-CV-39-TLS-PRC, 2017

WL 541445, at *3 (N.D. Ind. Feb. 10, 2017) (quashing third-party subpoena because the plaintiff

was using the discovery process to develop facts for another potential lawsuit).

         Plaintiff does not need United’s testimony on the identified topics for her claims against

JetBlue (see Section I.B., infra). Instead, the Subpoena is a thinly veiled attempt by her counsel

to impermissibly end-run Judge Alonso’s discovery stay in the Flores Suit and get a head start on

non-reciprocal, burdensome discovery for that case. This is not speculation. The Eastern District

of Virginia last month entered a protective order prohibiting Plaintiff’s counsel from bringing their

co-counsel in the Flores Suit to a deposition noticed in the JetBlue Suit, recognizing that the Flores

Suit co-counsel (who were not involved in the JetBlue Suit) had no right to appear at the deposition

to gather testimony for their suit against United. See Order, Dolan v. JetBlue Airways Corp., No.

3:18-mc-00013-HEH, Dkt. 3 (E.D. Va. Dec. 18, 2018) (ordering that attorneys who represent the

plaintiff in the Flores Suit “may not attend the deposition” of a witness testifying in the JetBlue

Suit).

         United’s status as a non-party, coupled with Plaintiff’s obvious purpose of discovering

facts to use against United in the Flores Suit, weighs heavily in favor of quashing the Subpoena.

         B.     The Subpoena Seeks Information That Is Not Relevant to Plaintiff’s Claims in the
                JetBlue Suit._______________________________________________________

         None of the information that Plaintiff seeks through the Subpoena is relevant to the merits

of her claims in the JetBlue Suit. There is a “difference between the word ‘relevant’ and the

concept of ‘relevance to the merits of the litigation.’” In re Heartland Inst., No. 11 C 2240, 2011

WL 1839482, at *3 (N.D. Ill. May 13, 2011). For that reason, courts in this District regularly

quash subpoenas that seek information that does not “go to the heart of the matter in the underlying

litigation.” Id. (quashing subpoena seeking information about non-party’s actions, where the


                                                 -7-
      Case: 1:19-cv-00457 Document #: 3 Filed: 01/22/19 Page 8 of 16 PageID #:14



complaint did not include conspiracy allegations, the third party’s actions were not central to the

plaintiff’s claims, and the relevance of information sought was “purely hypothetical and

tangential”); see also Automated Sols. Corp. v. Paragon Data Sys., Inc., 231 F. App’x 495, 497

(7th Cir. 2007) (district court properly quashed subpoena that sought documents not relevant to

the lawsuit); Apex Mortg. Corp. v. Great N. Ins. Co., No. 17 C 3376, 2018 WL 318481, at *4 (N.D.

Ill. Jan. 8, 2018) (quashing subpoena because the issuing party could not demonstrate the

information sought was relevant to the underlying suit); Martinez, 2014 WL 5529644, at *3 (“To

require a non-party to sit for a deposition certain, to produce unusable or unnecessary information

is to impose an undue burden forbidden by Rules 26 and 45.”); Tresona Multimedia, LLC v. Legg,

No. 15 C 4834, 2015 WL 4911093, at *4 (N.D. Ill. Aug. 17, 2015) (quashing subpoena that sought

information that was not relevant to the discrete claims at issue in the underlying lawsuit); see also

Nw. Mem. Hosp. v. Ashcroft, 362 F.3d 923, 931 (7th Cir. 2004) (when a “fish . . . object[s]” under

Rule 45, “the fisherman has to come up with” an explanation of the probative value of the evidence

it seeks).

        No information that United may testify about would be relevant – let alone central – to

Plaintiff’s claims against JetBlue in the JetBlue Suit. To succeed on her FDUTPA claim, Plaintiff

must prove a deceptive act or unfair practice by JetBlue, and actual damages to Plaintiff caused by

JetBlue’s alleged conduct. Kertesz v. Net Transactions, Ltd., 635 F. Supp. 2d 1339, 1348 (S.D.

Fla. 2009). Her unjust enrichment claim requires her to prove that she conferred a benefit on

JetBlue, which retained the benefit under circumstances that make it inequitable for JetBlue to do

so. Extraordinary Title Servs., LLC v. Fla. Power & Light Co., 1 So. 3d 400, 404 (Fla. Dist. Ct.

App. 2009). Finally, Plaintiff can sustain her RICO claim only if she proves that JetBlue operated




                                                 -8-
     Case: 1:19-cv-00457 Document #: 3 Filed: 01/22/19 Page 9 of 16 PageID #:15



the conduct of an enterprise through a pattern of racketeering activity. Green v. Morningstar Inv.

Mgmt. LLC, No. 17 C 5652, 2019 WL 216538, at *2-3 (N.D. Ill. Jan. 16, 2019).

        The information Plaintiff seeks has no probative value for her case against JetBlue.

Information related to (1) United’s participation in conferences sponsored by Allianz and attended

by JetBlue or other travel providers, (2) the pricing for Allianz insurance on United’s website as

compared to on JetBlue’s website, and (3) competition between JetBlue and United with respect

to travel insurance policies has no bearing on whether Plaintiff was deceived by JetBlue, whether

JetBlue was unjustly enriched at Plaintiff’s expense, or whether JetBlue carried on a pattern of

racketeering activity as part of an enterprise that is not alleged to include United. The topics

Plaintiff asks United to testify about are not relevant to Plaintiff’s claims against JetBlue at all, let

alone at “the heart” of her claims.

        United anticipates that Plaintiff may argue that the Subpoena is relevant to whether her

claims against JetBlue are preempted under the Airline Deregulation Act, 49 U.S.C. § 41713(b)(1).

Another court recently rejected that argument, finding that a similar subpoena (attached as Exhibit

D) “goes way beyond facts that could be relevant” to the issue of preemption. Ex. C at 2. The

court also emphasized that “whether defendant competes with respect to provision of trip insurance

(assuming that is the relevant inquiry) is a matter within defendant’s knowledge. Logically,

discovery from defendant would be the starting point.” Id.; see also Section I.C., infra. The Court

here should likewise reject Plaintiff’s claimed need because the information the Subpoena seeks –

about United’s conference attendance, pricing uniformity and differences, and competition with

JetBlue – has no bearing on whether Plaintiff’s claims relate to JetBlue’s prices, routes or services.

See Am. Airlines, Inc. v. Wolens, 513 U.S. 219, 226 (1995) (claims against an airline are preempted

if they relate to the airline’s rates, routes or services); see also Gordon v. Amadeus IT Grp., S.A.,



                                                  -9-
     Case: 1:19-cv-00457 Document #: 3 Filed: 01/22/19 Page 10 of 16 PageID #:16



194 F. Supp. 3d 236, 244 (S.D.N.Y. 2016) (“The ADA frees airlines to make decisions relating to

their pricing and services; that some decisions may seem to have an anticompetitive effect does

not provide an exemption from” ADA preemption).

        This factor alone warrants quashing the Subpoena.

        C.      The Subpoena Seeks Information that Plaintiff Should Obtain From JetBlue.

        “A non-party subpoena seeking information that is readily available from a party through

discovery may be quashed as duplicative or cumulative.” Tresona Multimedia, 2015 WL 4911093,

at *3 (quashing subpoena); see also Earthy, 2017 WL 4512761, at *3 (quashing subpoena where

the issuing parties “ha[d] not shown that they sought discovery using less intrusive means, such as

direct discovery” in the underlying litigation); Heartland Inst., 2011 WL 1839482, at *4 (quashing

subpoena that sought information that could be obtained from the parties in the underlying

litigation and accordingly was “not the least intrusive means of obtaining such information and

border[ed] on harassment”).

        Plaintiff’s identified deposition topics all seek information that Plaintiff could obtain from

JetBlue (if deemed relevant by the Court in the JetBlue Suit). To the extent United and JetBlue

both “participat[ed] in or attend[ed]” conferences sponsored by Allianz related to travel insurance

(Subpoena Topic No. 1), Plaintiff should seek information regarding those conferences from

JetBlue. 5   Plaintiff can similarly seek information from JetBlue about “[t]he uniformity or

differences” in travel insurance pricing on United’s and JetBlue’s websites (Subpoena Topic No.

2). The same is true of information related to the manner in which JetBlue competes with United




        5
          To the extent the Subpoena seeks information related to conferences attended by United
and “any other travel provider,” but not JetBlue, that information has no relevance to Plaintiff’s
suit against JetBlue. (See Section I.B., supra.)

                                                -10-
    Case: 1:19-cv-00457 Document #: 3 Filed: 01/22/19 Page 11 of 16 PageID #:17



(see Subpoena Topic No. 3). 6 Plaintiff is not entitled to seek this information from United without

and before exhausting direct discovery in the JetBlue Suit.

       This factor, too, weights in favor of quashing the Subpoena.

       D.      The Subpoenas are Overbroad and Would Impose an Undue Burden on United.

       Beyond their irrelevance and cumulativeness, Plaintiff’s identified deposition topics are

facially overbroad and would require United to spend considerable time and resources preparing

one or more witnesses to testify on United’s behalf. Earthy, 2017 WL 4512761, at *3 (quashing

subpoena as overbroad where it “encompass[ed] an unlimited range of information”).

       Topic No. 2 presents perhaps the most extreme example. It asks United to testify regarding

“[t]he uniformity or differences in pricing to consumers” for Allianz travel insurance policies sold

on United’s website as compared to JetBlue’s website. Pricing for travel insurance policies on

United’s website is inextricably linked to United’s fare prices: above a certain minimum policy

price, the price of a travel insurance policy on United’s website is directly related to the price of

the United airfare that the customer wishes to protect through the purchase of a travel insurance

policy. Thus, to draw any meaningful comparison between pricing for comparable travel insurance

sold on United’s and JetBlue’s websites, United’s witness(es) would need to learn United’s airfare

prices for any given route, on any given date, in any given fare class, for a period of four years,

and then compare that information to JetBlue’s information (to the extent available to United).

With more than half a million domestic flights annually, 7 the burden of gathering this information



       6
         To the extent Plaintiff seeks United’s non-public, confidential information about the ways
in which United competes with JetBlue, that information has no relevance to Plaintiff’s claims
against JetBlue (see Section I.B., supra), and likewise presents an independent basis for quashing
the subpoena (see Section II, infra).
       7
           See Bureau of Transp. Statistics, available online at https://www.transtats.bts.gov/
carriers.asp?pn=1 (select “United Air Lines” from the “carrier” drop-down menu).

                                                -11-
       Case: 1:19-cv-00457 Document #: 3 Filed: 01/22/19 Page 12 of 16 PageID #:18



and preparing a witness to testify about it vastly outweighs any possible benefit the information

might have for the JetBlue Suit.

         Topics Nos. 1 and 3 are similarly overbroad: the first would require United to identify

every conference, meeting, or “gathering” sponsored by Allianz and attended by any one of

United’s 88,000 employees and by any one of JetBlue’s 21,000 employees, over a four-year

period. The third, in addition to being hopelessly vague, may require an investigation similar to

the first, and likewise would necessitate witnesses from several United departments involved in

issues that relate to travel insurance, including Marketing, Corporate Risk Management, and

Procurement.

         In sum, Plaintiff’s Subpoena would impose an immense burden on United, with little to no

benefit to Plaintiff in the JetBlue Suit, who should in any event request the information from

JetBlue directly. Under these circumstances, Rule 45 requires that the Subpoena be quashed.

 II.     The Court Should Quash the Subpoena Under Rule 45(d)(3)(B) Because It Would
         Require United to Disclose Sensitive Commercial Information.
         Under Rule 45(d)(3)(B), a court “may” quash or modify a subpoena that requires

“disclosing a trade secret or other confidential research, development, or commercial information.”

Fed. R. Civ. P. 45(d)(3)(B)(i). Plaintiff’s Subpoena asks United to disclose trade secret and other

sensitive commercial information about the manner in which it conducts its business related to

travel insurance, and “[a]ll ways” in which it competes with JetBlue related to travel insurance.

Requiring United to provide this information in the JetBlue Suit will reveal that information to

JetBlue, United’s fierce competitor, because Plaintiff in the JetBlue Suit refused to execute a

Protective Order allowing an Attorneys’ Eyes Only designation. 8 See Ex. E, § 5. This disclosure

to JetBlue of United’s internal communications and strategy related to its competition with JetBlue


         8
             The Protective Order in the JetBlue Suit is attached as Exhibit E.
                                                   -12-
       Case: 1:19-cv-00457 Document #: 3 Filed: 01/22/19 Page 13 of 16 PageID #:19



will certainly, and irreparably, damage United’s competitive standing with respect to travel

insurance.

         Of greater concern, given Plaintiff’s conduct in the JetBlue Suit, it is possible that United’s

trade secret and sensitive commercial information would be disclosed publicly, thereby becoming

available to all of United’s competitors and the public at large. Although a protective order has

been entered in the JetBlue Suit that allows any party producing discovery to designate a document

as confidential (see Ex. E, § 5(a)), Plaintiff has taken the position that documents designated as

confidential in discovery may be publicly filed. Resp. To Motion to Seal, Dolan, Dkt. 40 (S.D.

Fla. Jan. 9, 2019). Accordingly, there is a realistic likelihood that Plaintiff will attempt to publicly

file United’s testimony in the JetBlue Suit, where United is not a party and cannot protect its

interest. In light of this risk, especially when imposed on a non-party like United, the Court should

exercise its discretion to quash the Subpoena. See Am. Soc’y of Media Photographers, Inc. v.

Google, Inc., No. 13 C 408, 2013 WL 1883204, at *5 (N.D. Ill. May 6, 2013) (fact that subpoena

requested disclosure of confidential business information supported quashing, even though

protective order was in place in the underlying suit).

III.     The Court Should Independently Quash the Subpoena Under Rule 26.

         In addition to complying with Rule 45, a subpoena must also comply with Rule 26. Fed.

R. Civ. P. 26(b)(1) (setting forth “the scope of discovery”); Earthy, 2017 WL 4512761, at *3

(applying Rule 26(b)(2)(C) to quash subpoena). Under Rule 26(b)(2)(C), the Court “must” limit

discovery when (1) the discovery “is unreasonably cumulative or duplicative, or can be obtained

from some other source that is more convenient, less burdensome, or less expensive”); (2) “the

party seeking discovery has had ample opportunity to obtain the information by discovery in the

action”; or (3) “the proposed discovery is outside the scope permitted by Rule 26(b)(1).” Fed. R.

Civ. P. 26(b)(2)(C). The Subpoena is improper under Rule 26 as well.
                                                  -13-
     Case: 1:19-cv-00457 Document #: 3 Filed: 01/22/19 Page 14 of 16 PageID #:20



        As explained above (Section I.C., supra), the Subpoena seeks documents and information

that, to the extent relevant to her claims, Plaintiff can obtain directly from JetBlue in discovery in

the JetBlue Suit. The Subpoena is therefore “unreasonably cumulative [and] duplicative” and

Plaintiff will have “ample opportunity to obtain the information by discovery in the” JetBlue Suit.

Fed. R. Civ. P. 26(b)(2)(C); Earthy, 2017 WL 4512761, at *3 (quashing deposition subpoena under

Rule 26 because the issuing party could have obtained the requested information from sources

other than the subpoenaed person); Ameritox, Ltd. v. Millennium Labs., Inc., No. 12-cv-7493, 2012

WL 6568226, at *3 (N.D. Ill. Dec. 14, 2012) (quashing document and deposition subpoenas under

Rule 26 because the information requested from the non-parties was sought from one of the

parties).

        To the extent Plaintiff seeks information or documents that cannot be obtained from

JetBlue, those requests are not “proportional to the needs of the case” and therefore are “outside

the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P. 26(b)(1), (b)(2)(C)(iii). As one court

explained proportionality, “where the book is not worth the candle,” proportionality principles

require that a subpoena be quashed. Uppal, 124 F. Supp. 3d at 814-15.9 Here, any information

that Plaintiff could learn about United’s travel insurance-related practices would have no bearing

on Plaintiff’s claims against JetBlue.

                                          CONCLUSION
        For these reasons, Movant United Airlines, Inc. respectfully requests that the Court quash

Plaintiff’s Subpoena and award United any further relief that the Court deems appropriate.




        9
          The Uppal court invoked the proportionality requirement then implicit in Rule
26(b)(2)(C)(iii) before the Federal Rules formally adopted the proportionality requirement to
define the scope of discovery. Uppal, 124 F. Supp. 3d at 814-15.

                                                -14-
   Case: 1:19-cv-00457 Document #: 3 Filed: 01/22/19 Page 15 of 16 PageID #:21



Dated: January 22, 2019                  Respectfully submitted,

                                         /s/ Sondra A. Hemeryck________
                                         Sondra A. Hemeryck
                                         Tal C. Chaiken
                                         RILEY SAFER HOLMES & CANCILA LLP
                                         Three First National Plaza
                                         70 West Madison Street, Suite 2900
                                         Chicago, Illinois 60602
                                         Tel. 312-471-8700
                                         Fax. 312-471-8701
                                         shemeryck@rshc-law.com
                                         tchaiken@rshc-law.com

                                         Attorneys for Movant United Airlines, Inc.




                                      -15-
    Case: 1:19-cv-00457 Document #: 3 Filed: 01/22/19 Page 16 of 16 PageID #:22



                                CERTIFICATE OF SERVICE
       I, Sondra A. Hemeryck, certify that on January 22, 2019, I served a copy of the foregoing

Memorandum of Law in Support of Non-Party United Airlines’ Motion to Quash Deposition

Subpoena on the following counsel of record in Milita Barbara Dolan v. JetBlue Airways Corp.,

Case No. 0:18-cv-62193-RNS (S.D. Fla.), by causing a copy to be sent by United States Mail,

postage-prepaid, and by electronic mail, addressed as follows:

Scott B. Cosgrove                                     Lazaro Fernandez Jr.
(scosgrove@leoncosgrove.com)                          (lfernandez@stackfernandez.com)
Alec H. Schultz                                       Denise B. Crockett
(aschultz@leoncosgrove.com)                           (dcrockett@stackfernandez.com)
John R. Byrne (jbyrne@leoncosgrove.com)               STACK FERNANDEZ & HARRIS, P.A.
Jeremy Kahn (jkahn@leoncosgrove.com)                  1001 Brickell Bay Drive, Suite 2650
LEÓN COSGROVE, LLP                                    Miami, Florida 33131
255 Alhambra Circle, Suite 800
Coral Gables, Florida 33134                           Gayle I. Jenkins (gjenkins@winston.com)
                                                      WINSTON & STRAWN LLP
Paul J. Geller (pgeller@rgrdlaw.com)                  333 South Grand Avenue, 38th Floor
Stuart A. Davidson                                    Los Angeles, CA 90071
(sdavidson@rgrdlaw.com)
Jason H. Alperstein                                   Attorneys for Defendant JetBlue Airways
(jalperstein@rgrdlaw.com)                             Corp.
Christopher C. Gold (cgold@rgrdlaw.com)
Bradley Mathew Beall
(bbeall@rgrdlaw.com)
ROBBINS GELLER RUDMAN & DOWD LLP
120 East Palmetto Park Road, Suite 500
Boca Raton, Florida 33432

Randall P. Ewing, Jr.
(rewing@koreintillery.com)
KOREIN TILLERY LLC                                    /s/ Sondra A. Hemeryck_____
205 N. Michigan Ave., Suite 1950
Chicago, IL 60601

Attorneys for Plaintiff Milita Barbara Dolan
                                                      4824-2433-6774, v. 1




                                               -16-
